        Case 3:19-cv-07597-MMC Document 106 Filed 02/02/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                 RELATED CASE ORDER

      A Sua Sponte Referral Order has been filed, pursuant to Civil Local Rule 3-12(c),
requesting the undersigned determine whether the following cases are related:

C 19-cv-07597 MMC            Andrea Wood, et al. v. County of Contra Costa, et al.
C 21-cv-00611 JSW            Wood, et al. v. County of Contra Costa, et al.

                                          ORDER

       On the basis of the material submitted to the Court, as the Judge assigned to the
earliest filed case, I find that the cases:

              [   ] ARE NOT RELATED as defined by Civil L.R. 3-12(a).

              [ X ] ARE RELATED as defined by Civil L.R. 3-12(a).

         Pursuant to Civil L.R. 3-12(f)(3), the Clerk of Court is ordered to reassign the
later-filed action to the undersigned. The parties are instructed that all future filings in
the later-filed action are to bear the initials MMC immediately after the case number.
Any case management conference in the reassigned case will be rescheduled by the
Court. Any dates for hearing noticed motions are vacated and must be re-noticed by
the moving party before the undersigned; any deadlines set by the ADR Local Rules
remain in effect; and any deadlines established in a case management order continue
to govern, except dates for appearances in court, which will be rescheduled by the
undersigned.

DATED: February 2, 2021

                                                      MAXINE M. CHESNEY
                                                      United States District Judge
